Citation Nr: 0835499	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  07-15 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a pulmonary disability 
including chronic obstructive pulmonary disease (COPD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran had active service from October 1973 to August 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  

In November 2006, the veteran testified at a personal hearing 
at the RO.  


FINDINGS OF FACT

1.  The veteran had a pulmonary disorder prior to entering 
service and it did not worsen during his period of active 
service.

2.  The veteran's diagnosed pulmonary disabilities, including 
restrictive lung disease, COPD, and bronchitis are not 
attributable to service.  


CONCLUSIONS OF LAW

1.  A pulmonary disorder clearly and unmistakably preexisted 
service and was not aggravated by service, and the 
presumption of soundness at entry is rebutted.  38 U.S.C.A. § 
1111 (West 2002 & Supp. 2008).

2.  A pulmonary disability, including restrictive lung 
disease, COPD, and bronchitis, were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 101, 1110, 1111, 1153 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 3.306 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
letter dated in February 2005 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The VCAA letter told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  ).  In particular, the VCAA notification: 
(1) informed the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informed the claimant about the information and evidence 
that VA will seek to provide; and (3) informed the claimant 
about the information and evidence that the claimant is 
expected to provide.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a statement of the case (SOC) 
or supplemental statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, No. 2007-7130 (Fed. Cir. Sept 17, 2007) 
(Mayfield III).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See Mayfield 
III, (citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-
34). 

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case.)  

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  

Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores.

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following: (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Sanders; see also Simmons v. 
Nicholson, 487 F. 3d 892 (2007).  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service treatment records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The claimant was also afforded a VA 
examination in February 2007.  38 C.F.R. § 3.159(c)(4).  The 
records satisfy 38 C.F.R. § 3.326.  T

he veteran was also sent information regarding the 
appropriate disability rating or effective date to be 
assigned in April 2007.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).



Competency and Credibility

The veteran contends that his pulmonary disability is related 
to service.  With regard to lay evidence, the Board must 
initially evaluate if the evidence is competent.  If so, 
credibility must be assessed.  

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Competent medical evidence means evidence provided 
by a person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 
(2004).  A layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998).  Thus, while the veteran is competent 
to report what comes to him through his senses, he does not 
have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  

However, the Federal Circuit has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the United 
States Court of Appeals for Veterans Claims (Court) indicated 
that varicose veins was a condition involving "veins that 
are unnaturally distended or abnormally swollen and 
tortuous."  Such symptomatology, the Court concluded, was 
observable and identifiable by lay people.  Because varicose 
veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

However, although the veteran is competent in certain 
situations to provide a diagnosis of a simple condition such 
as a broken leg or varicose veins, the veteran is not 
competent to provide evidence as to more complex medical 
questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

The issue does not involve a simple diagnosis.  See Jandreau; 
see also Woehlaert.  The veteran is competent to report that 
he experienced coughing or choking, but he is not competent 
to provide more than simple medical observations.  He is not 
competent to diagnose or assess the underlying pulmonary 
disease entity.   See Barr.  Thus, the veteran's lay 
assertions are not competent or sufficient.  



Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.303, 3.304.  

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The service entrance examination is negative for pulmonary 
abnormality.  The veteran denied having any shortness of 
breath, pain or pressure in his chest, or a chronic cough.  
However, during boot camp, the veteran developed a cough 
which caused sputum production and vomiting.  He was given 
antibiotics and expectorants.  It was noted that he had a 
childhood history of recurrent bronchitis.  

On February 24, 1974, the veteran was seen for a non-
productive "hack" cough after being diagnosed as having 
bronchitis two weeks before.  Chest examination was abnormal.  
On March 19, 1974, it was noted that the veteran had a long 
history of recurrent bronchitis.  He had been followed for a 
recent episode.  The diagnosis was persistent acute 
bronchitis.  

On March 24, 1974, the veteran had pulmonary function tests 
which showed that the veteran was unable to suppress his 
cough during the testing and the testing was abnormal.  

An April 29, 1974 medical board report is of record which 
states the following.  The veteran was referred to the 
Internal Medicine Clinic because of a cough and dyspnea on 
exertion.  He gave a history of recurrent bronchitis in 
childhood and reported that he had been hospitalized several 
times because of severe bronchitis which had often developed 
into pneumonia.  He also complained of having shortness of 
breath as a child whenever he exerted himself.  During his 
high school years, however, he had some dyspnea on exertion, 
but it was not severe and he was able to play high school 
football.  During boot camp, he developed severe coughing and 
vomiting.  Since that time, he had coughed up white sputum.  
He had had no hemoptysis, but reported rating a "few 
cupfuls" of sputum daily since that time.  In addition, he 
said that when  he ran, he became very short of breath.  He 
had been treated with antibiotics and expectorants and had 
improved.  He denied smoking cigarettes.  There was also a 
strong family history of asthma involving several family 
members.  A physical examination was performed and laboratory 
tests were conducted.  The veteran submitted a statement in 
which he stated that he did not have that cough before boot 
camp.  However, the examiner concluded that the veteran had 
COPD due to chronic bronchitis, existing prior to entrance.  
The examiner opined that it was not aggravated during 
service.  Thereafter, the veteran was separated from service.  

Post-service, the veteran was afforded a VA examination in 
February 2007.  The claims file was reviewed.  The examiner 
noted that the veteran had recurrent bronchitis and pneumonia 
prior to service.  However, the veteran now claimed that he 
never had these problems prior to service.  Rather, the 
veteran indicated that he had a choking episode while in boot 
camp training which caused his present breathing condition.  
He specifically denied having any cough or childhood 
bronchitis issues.  However, the examiner noted that the 
inservice pulmonary function testing revealed abnormal 
findings.  The veteran exhibited marked shortness of breath 
at that time and was discharged from the service.  Physical 
examination was performed which revealed mild restrictive 
lung disease as confirmed on current pulmonary function 
testings.  The examiner stated that although the claims file 
and military records revealed that the veteran had a history 
of chronic bronchitis before entering service, the veteran 
denied having this problems.  The veteran indicated that he 
had smoked cigarettes in the past, but he later submitted a 
statement denying this admission.  The examiner opined that 
if the veteran had a pre-existing condition, there was no 
evidence that it was permanently worsened by the veteran 
beyond its natural progression.  There was no evidence that 
the claimed choking incident caused or worsened mild 
restrictive lung disease. 

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111.

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  

When no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry.  The burden then falls on the government to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the veteran's disability was both preexisting and not 
aggravated by service.  The government may show a lack of 
aggravation by establishing that there was no increase in 
disability during service or that any "increase in disability 
[was] due to the natural progress of the" preexisting 
condition.  38 U.S.C. § 1153.  If this burden is met, then 
the veteran is not entitled to service-connected benefits.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity.  
Townsend v. Derwinski, 1 Vet. App. 408 (1991); 38 C.F.R. 
§ 3.306(a).  In contrast, a flare-up of symptoms, in the 
absence of an increase in the underlying severity, does not 
constitute aggravation of the disability.  Hunt v. Derwinski, 
1 Vet. App. 292, 296-97 (1991).  Evidence of the veteran 
being asymptomatic on entry into service, with an 
exacerbation of symptoms during service, does not constitute 
evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 
320, 323 (1991).  If the disorder becomes worse during 
service and then improves due to in-service treatment to the 
point that it was no more disabling than it was at entrance 
into service, the disorder is not presumed to have been 
aggravated by service.  Verdon v. Brown, 8 Vet. App. 529 
(1996).

In July 2003, the VA General Counsel issued a precedent 
opinion, which held that, to rebut the presumption of sound 
condition under Section 1111 of the statute, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  VAOPGCPREC 3-03 (July 
16, 2003).  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  Id.

Although VA's General Counsel has determined that the 
definition of "aggravation" used in 38 U.S.C.A. § 1153 and 38 
C.F.R. § 3.306 does not apply in determining whether the 
presumption of soundness has been rebutted, the statute and 
regulation do not otherwise provide any definition of 
"aggravation" to be applied in making that determination.  
The word "aggravate" is defined as "to make worse."  
Webster's II New College Dictionary (1999).  After 
determining whether the presumption of soundness has been 
rebutted the Board will consider whether the claimed 
disabilities were "made worse" by his military service.

As noted, veterans are presumed to have entered service in 
sound condition as to their health.  This presumption 
attaches only where there has been an induction examination 
in which the later complained-of disability was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
regulation provides expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions,"  Id. at (b)(1).

Thus, at the time of entry, there is a presumption that the 
veteran entered in sound health.  Here, there is no evidence 
that at entry, there was any defect, infirmity, or disorder 
with regard to a pulmonary disability on objective 
examination.  The examination was negative.  Thus, the 
veteran is entitled to a presumption of soundness.

Because the veteran is entitled to a presumption of 
soundness, the Board must determine whether, under 38 
U.S.C.A. § 1111, the presumption of soundness is rebutted by 
clear and unmistakable evidence.  The burden of proof is on 
VA to rebut the presumption by producing clear and 
unmistakable evidence that a disability existed prior to 
service and that it was not aggravated during service.  See 
Wagner v. Principi, 370 F 3d 1089 (Fed. Cir. 2004); 
VAOPGCPREC 3-03 (July 16, 2003).

In Wagner the Court established that the burden falls on the 
government to rebut the presumption of soundness by clear and 
unmistakable evidence that the disability was both 
preexisting and not aggravated by service.  The government 
may show a lack of aggravation by establishing that there was 
no increase in disability during service or that any increase 
in disability was due to the natural progress of the 
preexisting condition.  38 U.S.C.A. § 1153.   Wagner v. 
Principi, 370 F.3d 1089 (2004).

In Miller v. West, 11 Vet. App. 345, 348 (1998), the Court 
indicated that "a bare conclusion, even one written by a 
medical professional, without a factual predicate in the 
record does not constitute clear and unmistakable evidence 
sufficient to rebut the statutory presumption of soundness."  
The Court held that the presumption of soundness upon entry 
into service may not be rebutted without "contemporaneous 
clinical evidence or recorded history" in the record.  

Thereafter, the Federal Circuit Court of Appeals for the 
Federal Circuit (Federal Circuit) explained the Miller 
decision by noting that "[n]othing in the court's opinion 
suggests that without such evidence the presumption can never 
be rebutted," emphasizing that any such determination must 
consider "how strong the other rebutting evidence might be."  
Harris v. West, 203 F. 3d. 1347, 1351 (Fed. Cir. 2000).  The  
Federal Circuit held that contemporaneous evidence of 
treatment is not required to rebut the presumption of 
soundness.  In Harris the Federal Circuit found that all 
medically accepted evidence can be considered, including a 
recorded medical history.  The medical opinions documented in 
the service treatment records are, therefore, probative of 
the etiology of the pulmonary disorder, diagnosed as COPD due 
to recurrent bronchitis.  

In this case, the service treatment records recorded a 
history of a preservice pulmonary disorder.  The veteran very 
clearly stated his medical history to the inservice 
examiners.  Although he has since denied to a VA examiner 
that he had no preservice history of bronchitis or other 
pulmonary impairment, the Board finds his inservice 
admissions to be probative as they were furnished when he was 
seeking treatment for a medical problem while his current 
denial of that inservice history is not credible as it 
directly conflicts with not only his own inservice 
admissions, but all of the inservice findings regarding his 
pulmonary impairment at that time.  

The Court has held that, as a matter of law, the presumption 
of soundness is rebutted by clear and unmistakable evidence 
consisting of the veteran's own admission of a preservice 
history of medical problems during inservice clinical 
examinations.  Doran v. Brown, 6 Vet. App. 283, 286 (1994).

The Board finds that the medical records and the veteran's 
statements are competent evidence that a pulmonary defect 
clearly and unmistakably preexisted service.  See Gahman v. 
West, 12 Vet. App. 406 (1999).  

The Board finds that the probative evidence constitutes clear 
and unmistakable evidence that a pulmonary disorder existed 
prior to service entrance.  However, VAOPGCPREC 3-03 (July 
16, 2003), has established that there are two steps to rebut 
the presumption of soundness at entry.  First, there must be 
clear and unmistakable evidence that the disorder preexisted 
service.  Second, there must be clear and unmistakable 
evidence that disorder was not aggravated during service.  If 
both prongs are not met, the presumption of soundness at 
entry is not rebutted.

The Board finds that there is clear and unmistakable evidence 
demonstrating that the preexisting pulmonary disorder was not 
aggravated by service.  The record shows that the veteran 
developed a cough during service.  The examiners determined 
that the veteran had COPD due to the preservice bronchitis.  
Based on the history, the physical findings, the laboratory 
findings, and the pulmonary function testings, they concluded 
that the preexisting pulmonary disorder was not aggravated 
during service.  Further, the VA examiner's opinion concluded 
the same.  The VA examiner opined that there was no inservice 
aggravation to include as a result of the choking incident 
which the veteran asserted caused his pulmonary problems.  

Where there is evidence of the veteran having been 
asymptomatic on entering service, and later developing 
symptoms of the pre-existing disorder, this does not 
constitute aggravation in the absence of evidence of an 
increase in the underlying disorder.  Davis v. Principi, 276 
F.3d 1341, 1345 (Fed. Cir. 2002).

The veteran contends otherwise.  However, as noted, the 
veteran is not competent to make a complex medical 
assessment.  See Woehlaert; see also Jandreau, see also Barr.  
Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).  

In this case, the health care professionals have concluded 
that the veteran's preexisting pulmonary disorder was not 
aggravated during service.  The Board attaches significant 
probative value to both the inservice and VA medical opinions 
as they are well reasoned, detailed, consistent with other 
evidence of record, and included review of the claims file.  
See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors 
for assessing the probative value of a medical opinion are 
the physician's access to the claims file and the 
thoroughness and detail of the opinion.).

The Board therefore finds that there was no aggravation of 
the preexisting pulmonary disorder.  The Board's finding is 
that the preservice pulmonary disorder did not undergo an 
increase in severity during service.

The Board finds that there is clear and unmistakable evidence 
that the preexisting pulmonary disorder was not aggravated by 
service.  Accordingly, because there is clear and 
unmistakable evidence that the pulmonary disorder preexisted 
service and clear and unmistakable evidence that it was not 
aggravated during service, the presumption of soundness is 
rebutted.  See Wagner.  

As to a determination under 38 U.S.C.A. § 1153 and 38 C.F.R. 
§ 3.306 of whether the veteran's preexisting pulmonary 
disorder was aggravated in service, the Board finds that 
there is no competent medical evidence that such disorder 
worsened in service.  The Board relies on the evidence as 
outlined above to support this determination.  Further, since 
there is clear and unmistakable evidence that pre-existing 
pulmonary disorder at issue was not aggravated during service 
for the purpose of rebutting the presumption of soundness (38 
U.S.C.A. § 1111), it necessarily follows that such disorder 
was not, in fact, aggravated during service (38 U.S.C.A. § 
1110).  The Board has found by clear and unmistakable 
evidence that the veteran's pulmonary disorder was not 
aggravated by service in order to rebut the presumption of 
soundness.  VA's General Counsel found that such a finding 
would necessarily be sufficient to rebut the presumption of 
aggravation under 38 U.S.C.A. § 1153 and 38 C.F.R. § 
3.306(b).

The Board further finds that the currently diagnosed 
restrictive lung disease is not otherwise attributable to 
service as there is no probative competent medical evidence 
establishing a nexus between current diagnoses and service.  

In reaching this decision, the Board has considered the 
doctrine of doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

Service connection for pulmonary disabilities, including 
restrictive lung disease, COPD, and bronchitis, are denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


